Citation Nr: 0212953	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to service connected residuals of old 
injuries of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946 and from August 1950 to October 1951.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which denied service connection for 
residuals of shrapnel wounds and cold injuries of the lower 
extremities.  

In a subsequent rating decision in March 1999, the RO granted 
service connection for residuals of shrapnel wounds of the 
lower extremities.  The Board remanded the claims for service 
connection for residuals of cold injuries and diabetes 
mellitus to the RO in November 1999.  

In January 2001 the RO granted service connection for 
residuals of cold injuries of the lower extremities.  The 
only issue remaining in appellate status is service 
connection for diabetes mellitus.  


FINDINGS OF FACT

1.  Diabetes mellitus did not begin during service or for 
many years thereafter, nor is it causally related to any 
incident of active duty, to include cold injuries.  

2.  The veteran's service connected residuals of cold 
injuries of the lower extremities did not cause or 
chronically worsen his diabetes mellitus.  






CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein; and the veteran's diabetes is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  Numerous letters sent from the RO to the veteran, 
including in May 1997 and July 1998, the Board letter mailed 
to the veteran in August 2002, as well as the September 1997 
and January 2001 RO decisions, the Statement of the Case 
issued in May 1998, the Supplemental Statement of the Case 
issued in March 1999, the RO hearing in March 1999, and the 
Board remand in November 1999, generally kept the veteran 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Again, there is no indication that there is any relevant 
evidence that has not been obtained.  The veteran and his 
representative have indicated that they are aware of what 
evidence they must obtain and what evidence VA must secure.  
Examinations with opinions addressing the contended causal 
relationships have been obtained.  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the veteran's claim for an increased 
evaluation, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran 
regarding this issue is required based on the facts of the 
instant case.  


Factual Background.  The service medical record relating to 
the veteran's two periods of active duty, from January 1942 
to January 1946, and from August 1950 to October 1951, are 
negative for any findings attributed to diabetes mellitus.  
All urinalyses were negative for glucose (sugar).  

The claims folder does not include any diagnosis or evidence 
of symptoms attributed to diabetes mellitus within one year 
of service separation.  

In April 1997, approximately 46 years after service, the 
veteran submitted a claim for service connection for the 
residuals of frostbite, to include diabetes mellitus.  He 
indicated that based upon an article he had read, he believed 
his diabetes was causally linked to his residuals of 
frostbite.  The RO responded in May 1997 and explained in a 
letter the evidence that was needed to support the veteran's 
claim.  The veteran responded that he did have any records.  

The RO denied the claims for service connection for residuals 
of frostbite in a September 1997 rating decision.  The 
veteran filed a notice of disagreement with that decision in 
April 1998 and the RO issued the veteran a statement of the 
case in May 1998.  

In April 1998 the veteran submitted a letter from his primary 
care physician, B.A., M.D.  It reads as follows:

I am writing this letter in regards to a 
patient of mine named (the veteran).   He 
is a 74 year old gentlemen whom I see for 
diabetes mellitus as well as chronic pain 
in his feet secondary to frostbite during 
the Korean War.  I cared for (the veteran 
) since the later 1980's.  Prior to that 
he was cared for by Dr. O and Dr. M both 
of whom are deceased.  

Over the time I have known (the veteran ) 
he has suffered from chronic leg pain 
which by history has been with him since 
the time of his service in the United 
States Marine Corp in the Korean War and 
since the time of him receiving frostbite 
at that same time.  (The veteran's) lower 
legs are marked by shrapnel wounds also 
received in Korea.  
It has recently come to my attention that 
there is apparently an association 
between frostbite and the later 
development of diabetes.  This 
information comes form Susan Mather, 
chief public health environmental hazards 
with the Veterans Health Administration 
in Washington, D.C.  

(The veteran) has no family history of 
diabetes so with this relationship as 
noted above I believe it is very 
plausible that his diabetes is possibly 
related to his frostbite.  I know his 45+ 
years of leg pain is related to the 
frostbite.  I also know that future feet 
complications of diabetes will be made 
worse and more likely with his history of 
frostbite.  

To summarize, I feel Ted's diabetes is 
very likely related to his frostbite 
received in Korea.  The frostbite also 
makes him more susceptible to the 
complications of diabetes.  I believe he 
should be fairly compensated for his 
disability which in (the veteran 's) day 
to day life is certainly greater than the 
current 10 percent at which he is rated.  

The RO requested the veteran's records of treatment from his 
primary care providers in August 1998.  

In February 1999 the veteran's primary physician (B.A., who 
submitted the April 1998 statement discussed above) submitted 
another statement in support of the veteran's claim.  The 
physician opined that the veteran's cold injuries markedly 
complicated his diabetes.  

The RO received copies of the veteran's VA medical records in 
February 1999.  They included assessments of peripheral 
neuropathy due to diabetes mellitus and previous frostbite.  

The claims folder also contains the VA Under Secretary for 
Health's (hereinafter the Undersecretary) Information Letter- 
10-98-008.  It reads in part as follows:

It is necessary to correct an error which 
has appeared in a number of news 
publications and has confused some 
veterans.  The VA Chief Public Health and 
Environmental Hazards Officer was 
misquoted as implying that cold injuries 
can cause diabetes.  It is important to 
clarify to veterans that subsequent 
development of diabetes can complicate 
medical problems due to cold injuries, 
but diabetes is not the result of the 
cold injury.  

In March 1999 the veteran and his spouse appeared at a 
hearing at the RO and gave testimony.  They recalled that 
diabetes had originally been diagnosed in approximately 1975. 
(T-17).  The veteran asserted his belief that his diabetes 
was a residual of his frostbite.  (T-18).  

The Hearing Officer issued a decision in March 1999 granting 
service connection for residuals of shrapnel wounds of the 
lower extremities and a denial of service connection for 
residuals of frostbite.  A supplemental statement of the case 
was issued to the veteran in March 1999.  In an April 1999 
statement, the veteran  withdrew his appeal for service 
connection for residuals of shrapnel wounds.  

In November 1999, the Board remanded the veteran's claims for 
service connection for residuals of frostbite and diabetes 
mellitus, in part, to afford the veteran VA examinations and 
to request an opinion as to the etiology of his diabetes 
mellitus.  

In January 2000 a VA Cold Injuries examination was conducted.  
The veteran told the examiner diabetes had been diagnosed in 
1972.  It was noted that there was no family history of 
diabetes.  After obtaining a medical history and the clinical 
evaluation, the VA examiner opined, in pertinent part, that 
the veteran's diabetes was not caused by the cold (injury) 
but added that it was interesting that the veteran had 
developed diabetes without a family history.  

A VA examination for diabetes was also performed in January 
2000.  The diagnosis was diabetes mellitus adult onset, no 
previous family history, well controlled with insulin.  The 
examiner opined that there was no evidence of diabetes as a 
result of cold exposure, although it was noted that service 
trauma "may be" a factor.  It was further noted that the 
veteran's symptoms occurred following service and did not 
appear to be related to service.  It was further opined that 
the symptoms are more likely complications of cold exposure 
and arteriosclerotic changes.  

A VA examination of the feet was also conducted in January 
2000.  The diagnosis was decreased circulation of both feet 
as likely as not due to previous cold exposure; some 
neurological changes secondary to the aforementioned exposure 
plus diabetes.  The causalgia complained of by the veteran 
was described as occurring prior to any diagnosis of 
diabetes.  The final diagnosis was residual cold exposure 
complications of diabetes consisting of increased symptoms 
due to decreased vascularity.  

The RO in a January 2001 rating decision granted service 
connection for residuals of cold injuries to the lower 
extremities and continued the denial of service connection 
for diabetes mellitus.  The RO issued the veteran a 
supplemental statement of the case in January 2001.  

The claim was returned to the Board for further appellate 
review.  The Board determined that additional development was 
necessary.  In May 2002 the Board requested the VA examiner 
in January 2000 review the medical record and render an 
opinion as to the veteran's residuals of frostbite aggravated 
his diabetes mellitus.  

The VA physician in July 2002 opined that there was no 
relationship between the veteran's diabetes and his cold 
exposure and that his diabetes was not aggravated by the 
residuals of cold exposure.  The clinician noted that the 
course of diabetes was independent of the factors listed and 
cold exposure was not considered to be a factor effecting 
diabetes, which is a metabolic disease.  The clinician added 
that it is as likely as not that diabetes is incidental.  

The Board wrote the veteran a letter in August 2002 
explaining that additional evidence had been obtained.  After 
developing additional evidence in this case, the Board, in 
accordance with Thurber v. Brown, 5 Vet.App. 119 (1993), 
informed the appellant in an August 13, 2002 letter of the 
additional evidence, and provided an opportunity to respond.  
The veteran responded on September 2, 2002 that he had no 
further evidence or argument.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including diabetes mellitus, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2001).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Analysis.  There is no competent evidence of record which 
indicates that the veteran had diabetes mellitus while on 
active duty or within one year of service.  The veteran 
asserts, in essence, that his diabetes is causally linked to 
his in-service frostbite (38 C.F.R. §§ 3.304; Watson v. 
Brown, 4 Vet. App. 309, 314 (1993)) and/or that his diabetes 
was caused or aggravated by his service-connected residuals 
of cold injuries of the lower extremities.  (38 C.F.R. 
§ 3.310(a); Allen. Supra.)  

VA medical records dated in February 1999 include an 
assessment of peripheral neuropathy due to diabetes mellitus 
and previous frostbite.  The clinician attributed peripheral 
neuropathy to diabetes and frostbite; the clinician did not 
attribute diabetes to frostbite.

There are several opinions of record from a private 
physician, a VA physician, and the VA Undersecretary, 
addressing the questions presented in this appeal: Is the 
veteran's diabetes mellitus causally linked to any incident 
of service, to include his cold injuries and/or did the 
veteran's service-connected residuals of frostbite cause or 
aggravate his diabetes.  38 C.F.R. § 3.310(a); Allen, supra.  
Following a review of all of the relevant evidence of record, 
to include the medical opinions addressing the questions at 
hand, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
diabetes on a direct incurrence or secondary basis.

The April 1998 letter from the veteran's primary care 
physician (B.A.) contains the assertion that there is an 
apparent association between frostbite and the later 
development of diabetes, which the physician alleged was 
supported by Susan Mather, chief public health environmental 
hazards with the Veterans Health Administration in 
Washington, D.C.  It was opined that the veteran's diabetes 
was very likely related to his frostbite received in Korea 
and that the frostbite also made him more susceptible to the 
complications of diabetes.  However, the VA Undersecretary 
for Health clarified shortly thereafter that while the 
subsequent development of diabetes can complicate medical 
problems due to cold injuries,  diabetes was not the result 
of the cold injury.  Thus, Dr. B.A.'s opinion that there is 
apparent association between frostbite and the later 
development of diabetes is considerably weakened by the fact 
that it's factual predicate, the purported opinion of the VA 
Undersecretary of Health, was incorrect.  The weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993).  Nevertheless, Dr. B.A. did provide 
additional support for his opinion.  Specifically, it was 
noted that the veteran had a negative family history of 
diabetes.  Moreover, his opinion was reinforced by a February 
1999 statement; the physician opined that the veteran's cold 
injuries markedly complicated his diabetes (emphasis added).

The evidence against the veteran's claim consists of reports 
of VA cold injury, foot, and diabetes examinations performed 
by the same physician in January 2000, and an addendum to the 
cold injury examination dated in July 2002.  Following the 
January 2000 cold injuries examination the VA examiner 
opined, in pertinent part, that the veteran's diabetes was 
not caused by the cold (injuries), although it was 
acknowledged that the veteran had a negative family history 
of diabetes.  Following the diabetes examination, the same 
physician opined that there was no evidence of diabetes as a 
result of cold exposure, although it was noted that service 
trauma "may be" a factor.  Following the foot examination, 
the physician noted in the diagnosis that the veteran had 
decreased circulation of both feet as likely as not due to 
previous cold exposure (service connection for residuals of 
cold exposure was subsequently granted by the RO, in part, as 
the result of this opinion) and some neurological changes 
secondary to the aforementioned exposure plus diabetes.  It 
was noted that the causalgia complained of by the veteran was 
described as occurring prior to any diagnosis of diabetes.  
Thus, at this point, while it was apparent from a review of 
all three examination reports in their entirety that there 
was no causal relationship between the veteran's diabetes and 
his cold injuries, the VA physician did note the negative 
family history of diabetes, that in-service trauma "may be" 
a factor in the veteran's developing diabetes. and, on the 
report of the foot examination, the physician concluded by 
stating that the final diagnosis was "residual cold exposure 
complications of diabetes consisting of increased symptoms 
due to decreased vascularity".  As the latter opinion and 
the diagnosis was arguably  conflicting in nature, the RO 
sought clarification from the VA physician.  That 
clarification obtained in July 2002 resulted in an 
unequivocal opinion that there was no relationship between 
the veteran's diabetes and his cold injuries.  See M21-1, 
Pt. 6, ch. 2, para. 2.09;  Shoffner v. Principi, U.S. Vet. 
App. No. 99-967 (July 30, 2002).  The Board finds that the 
three January 2000 examination reports and the July 2002 
addendum from the same VA physician, go against the veteran's 
claim for service connection for diabetes on direct 
incurrence or secondary basis.  That is, these opinions weigh 
against the assertions that there is an association between 
frostbite and the later development of diabetes and that 
diabetes was caused or aggravated by residuals of cold 
injuries of the lower extremities.  The January 2000 and July 
2002 VA opinions are overwhelmingly more probative in value 
than Dr. B.A.'s opinion, which, as noted above, was based in 
large part upon an inaccurate factual predicate.  Moreover, 
the January 2000 and July 2002 opinions were based upon three 
specialty examinations of the veteran and, unlike the private 
opinion, a review of the relevant evidence in the claims 
file.  

The private physician provided a rationale for his opinion by 
noting the negative family history for diabetes, which was 
also acknowledged by the VA physician.  , However, the VA 
physician also provided a rationale by observing that the 
course of diabetes was independent of the factors listed and 
cold exposure was not considered to be a factor effecting 
diabetes, which was noted to be a metabolic disease.  The VA 
physician's opinion, which was unequivocally stated in his 
July 2002 addendum, was based on three types of VA specialty 
examinations (cold injuries, foot, and diabetes) and, unlike 
the private physician, was preceded by a review of the claims 
file.  It is not an error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  In this case, the Board finds that the January 2002 
opinions from the VA physician, along with his addendum in 
July 2002, which clearly and unequivocally go against the 
veteran's claim that his diabetes is causally linked to 
service or that his service-connected residuals of cold 
injuries caused or aggravated his diabetes, are more 
probative than the contrary opinion expressed by the private 
physician, Dr. B.A. 

As to the veteran's assertions that his diabetes is causally 
linked to his in-service frostbite and/or that it was caused 
or aggravated by his service-connected residuals of cold 
injuries of the lower extremities, the Board notes that a lay 
person is not competent to provide an opinions on the 
diagnosis or causation of disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

